Citation Nr: 1809665	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969.  His is the recipient of the Purple Heart, the Bronze Star Medal, and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In December 2017, the Veteran testified during a hearing before the undersigned by videoconference; a transcript is of record.


FINDING OF FACT

The evidence of record favors a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains, in essence, that he is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities, to particularly include posttraumatic stress disorder (PTSD) and Parkinson's disease.  He contends that he had to quit his most recent position as a jewelry repairman due to the tremors in his left hand.  He further contends that he is unsteady on his feet due to his Parkinson's and is subject to falling.  

A TDIU is warranted where the evidence of record shows that a veteran is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, as a result of service-connected disability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  Provided, however, that, if there is only one such disability, the disability must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

In the present case, the Veteran clearly meets the threshold requirements for a schedular award of a TDIU.  He is currently in receipt of a 50 percent disability rating for PTSD; a 30 percent rating for a tremor of the left hand; a 10 percent rating for residuals of Parkinson's affecting the right hand; a 10 percent rating for impairment of the left and right lower extremities, and a zero percent (noncompensable) rating for hemorrhoids and prostate cancer.  His combined disability rating is 80 percent.  Thus, the threshold requirements for a schedular award of a TDIU have been satisfied.  Id.

The Veteran was examined by VA in September 2010 for his Parkinson's.  At this time, the examiner described the Veteran as "stumble-footed", adding that he may have problems with stairs.  The examiner noted the Veteran has stopped driving since his Parkinson's diagnosis in 2010.  The examiner further noted that "the tremor affects his ability to work in his current capacity in watch sales and repair."  See September 2010 VA Brain and Spinal Cord Examination at page 2.

The Veteran was examined by VA in March 2011 for his PTSD.  The Veteran was evaluated and shown to exhibit irritability, isolation and mood swings with anger.  Although the examiner noted the Veteran was working one day a week at a retail store, the examiner opined "the Veteran maintains a very minimal level of employment of one day per week in a marginal manner and is not able to maintain employment at a level to provide for his financial needs."  See March 2011 VA Psychological Examination at page 5.

In January 2013, private therapist, M.W. wrote a letter stating that in her opinion, "the degree of severity of [the Veteran's] posttraumatic stress disorder precludes him from gainful employment."  See January 2013 Medical Opinion Letter from M.W.  

In February 2013, private examiner, Dr. R.D. wrote a letter stating that "the degree of severity of [the Veteran's] Parkinson's disease precludes him from gainful employment."  See February 2012 Medical Opinion Letter from Dr. R.D.  

In December 2017, the Veteran and his spouse testified before the undersigned at a Board videoconference hearing.  The Veteran testified that he could no longer work his job as a jewelry repairman because due to left hand tremor he could no longer operate the cash register.  The Veteran testified that he can no longer drive, and he uses a cane to get in and out of bed and has trouble going up and down the stairs.  The Veteran's spouse testified that she does not like to leave him alone often due to the Veteran being unsteady on his feet and falling in the past.  She stated the Veteran shuffles his feet when he walks, and she does not like to leave him alone.  

The RO denied the Veteran's claim because he had not yet submitted a VA Form 21-8940 and because the March 2011 VA examination revealed the Veteran worked in a marginal capacity, i.e., one day per week.  The Veteran has since provided a VA Form 21-8940 dated November 2017.  This form indicates the Veteran last worked in 2010 and is no longer currently working.

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

Considering the pertinent evidence in light of the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that TDIU is warranted due to the Veteran's PTSD and Parkinson's disease.  The Veteran has a background in computers and jewelry repair, last working as a jewelry repairman in 2010.  Here, and not surprisingly, the 2010 VA examiner stated the Veteran's tremors affect his ability to do his job as a jewelry repairman.  The 2011 VA examiner found the Veteran to have severe PTSD symptoms marked primarily by isolation as well as mood swings and anger.  He was provided a Global Assessment of Functioning (GAF) score of 41, and the examiner described the Veteran as maintaining "a minimal level of employment . . . in a marginal manner and is not able to maintain employment at a level to provide for his financial needs."  Crucially, both of the Veteran's treating physicians have similarly provided statements indicated that the Veteran's PTSD and Parkinson's disease preclude employability.  There are no medical assessments of record to the contrary, and the Veteran and his spouse provided credible testimony as to the disabling effects of this service-connected PTSD and Parkinson's disease at the hearing before the undersigned.  

Although the Veteran has a college degree, with a background in computers and jewelry repair, his service-connected physical and mental health disabilities are shown in combination to be of such severity as to prevent him from securing or following a substantially gainful occupation.  The benefit sought on appeal is granted. 


ORDER

Entitlement to TDIU is granted.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


